Citation Nr: 0422003	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  03-12 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety, nerves, and 
depression.

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a head 
injury with headaches and memory loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1971 to April 
1972, and from August 1972 to August 1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of March 2002, and 
subsequently, by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before and not yet final as of that date.  The 
new law eliminated the requirement of a well-grounded claim, 
and redefined the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and which portion of any 
such information or evidence is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  38 U.S.C.A. §§ 5102 and 5103.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  See also Charles v. Principi, 16 Vet. App. 370 
(2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.

VA has promulgated revised regulations to implement these 
changes in the law.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that VA has not yet met its duties under the 
VCAA.  After reviewing the claims file, the Board concludes 
that additional relevant evidence may exist which has not 
been obtained.  In this regard, the Board notes that there 
are indications that the veteran is in receipt of disability 
benefits from the Social Security Administration (SSA).  In 
light of the fact that the veteran was born in 1952, the 
Social Security benefits must have been granted based upon 
disability rather than having achieved retirement age.  

The Board concludes that VA has an additional duty to assist 
with the development of evidence, as VA has not obtained 
evidence from the SSA regarding the veteran's claim for 
benefits administered by that agency.  Efforts to obtain such 
records should be accomplished.  The duty to assist is 
particularly applicable to records which are known to be in 
the possession of the Federal Government, such as military 
service department and SSA records.  See Counts v. Brown, 6 
Vet. App. 473 (1994); see also Martin v. Brown, 4 Vet. App. 
136, 140 (1993) (in deciding a claim for an increased rating, 
the SSA's decision is "pertinent" to a determination of a 
veteran's ability to engage in substantially gainful 
employment, quoting Murincsak v. Derwinski, 2 Vet. App. 363, 
370 (1992)).  Thus, the Board must obtain all of the records 
pertaining to the SSA decision as such records may be 
relevant to the claims for VA benefits.  See Collier v. 
Derwinski, 1 Vet. App. 413 (1991).  

The Board also notes that additional service medical records 
may exist which have not been obtained.  In this regard, the 
veteran contends that he sustained a head injury in service, 
and was hospitalized.  The service medical records contained 
in the claims file do not contain any references to the 
claimed injury.  However, the Board is aware that service 
hospitalization records are sometimes stored separately from 
the veteran's other service medical records.  Efforts to 
obtain those service hospitalization records must be made 
before the issue regarding the claim for service connection 
for a head injury can be resolved.  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159 (2003).  

The Board also notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  When the medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  A VA examination has 
not been conducted with respect to the issues of entitlement 
to service connection for hearing loss and tinnitus.  Such an 
examination would offer an opportunity to assess the current 
severity of any hearing loss disability, and to obtain an 
opinion as to the etiology of any such disability.  

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO should request that the veteran 
provide the approximate dates of the claimed 
hospitalization following a head injury in 
service.  Then, contact the National 
Personnel Records Center and request any 
hospitalization records which are stored 
separately from the veteran's other service 
medical records.  End efforts to obtain 
records from a Federal department or agency 
only if VA concludes that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.  Cases 
in which VA may conclude that no further 
efforts are required include those in which 
the Federal department or agency advises VA 
that the requested records do not exist or 
the custodian does not have them.  

2.  The RO should obtain from the SSA copies 
of all records pertinent to the veteran's 
claim for SSA disability benefits, as well as 
the medical records relied upon concerning 
that claim.  Again, VA must continue its 
efforts until all records are obtained or 
unless it is reasonably certain that such 
records do not exist or that further efforts 
to obtain them would be futile.  If no such 
records exist, this should be documented.  

3.  The veteran should be afforded a VA 
audiology examination to determine the 
severity and etiology of any hearing loss 
disability which the veteran may currently 
have.  The claims folder should be made 
available to the examiner in conjunction with 
the examination.  The examiner should record 
the full history of the disorder, including 
the veteran's own account of the nature of 
his claimed hearing loss disability.  The 
examiner should specifically comment as to 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any currently found hearing 
loss disability and/or tinnitus was caused or 
aggravated by exposure to noise during 
service, or whether such an etiology or 
relationship is unlikely (i.e., less than a 
50-50 probability). 

4.  The RO should thereafter review the 
additional evidence that has been obtained 
and determine whether the benefits sought on 
appeal may now be granted.  If any of the 
benefits sought on appeal remain denied, the 
appellant and his private attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


